Order entered October 19, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00173-CV

                  ROBERT J. PITRE AND JORDAN PITRE, Appellants

                                             V.

   JOHN T. SHARP, AS ATTORNEY IN FACT FOR THOMAS H. SHARP, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-05074

                                         ORDER
       We GRANT appellants’ October 12, 2015 motion for extension of time to file a reply

brief. We ORDER the brief be filed no later than October 22, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE